                     IN THE UNITED STATES DISTRICT COURT
                  FOR THE EASTERN DISTRICT OF PENNSYLVANIA

LATOYA GILLIAM, ET AL.,                      :
                                             :       Case No. 20-cv-3504-JMY
               Plaintiffs                    :
                                             :
       v.                                    :
                                             :
UNITED STATES DEPARTMENT OF                  :
AGRICULTURE, ET AL.,                         :
                                             :
               Defendants                    :

                                             ORDER

       AND NOW, this 11th day of September, 2020, upon consideration of Plaintiffs’ Motion

for Preliminary Injunction (ECF No. 4), and all documents and evidence submitted in support

thereof and in opposition thereto, and following a Hearing held on August 20, 2020, it is hereby

ORDERED, for the reasons set forth in the Memorandum issued concurrently herewith, that:

       1.      Plaintiffs’ Motion for Preliminary Injunction is GRANTED.

       2.      Defendants United States Department of Agriculture (“USDA”) and USDA

Secretary George Irvin Perdue, III, in his official capacity, are hereby ENJOINED as follows:

               To the extent that the Department of Human Services of the Commonwealth
               of Pennsylvania submits requests, in accordance with Section 2302(a)(1) of
               the Families First Coronavirus Response Act (“Section 2302(a)(1)”), for
               emergency allotments, supported by sufficient data (as determined by the
               Secretary through guidance), to address the temporary food needs of
               Pennsylvania households participating in the supplemental nutrition
               assistance program under the Food and Nutrition Act of 2008:

               (a) Defendants are PRELIMINARILY ENJOINED from implementing,
               or denying such requested emergency allotments based upon, their unlawful
               guidance provisions, most recently updated as of April 21, 2020, stating that
               “[a] household’s [emergency allotment] cannot increase the current
               monthly household SNAP benefit allotment beyond ‘the applicable
               maximum monthly allotment for the household size[,]’ and that SNAP
               households that already receive the maximum monthly allotment for their
               household size are not eligible for [emergency allotments]”; and
              (b) Defendants SHALL approve or deny such requests in accordance with
              the statutory directive of Section 2302(a)(1) as construed by this Court in
              the Memorandum issued concurrently herewith.

         3.   This preliminary injunction is immediately effective upon the issuance of this

Order.

         4.   Plaintiffs shall not be required to post a bond pursuant to Federal Rule of Civil

Procedure 65(c), as the circumstances of this case represent an instance warranting an exception

to the bond requirement of Rule 65(c).

         IT IS SO ORDERED.

                                                    BY THE COURT:

                                                     /s/ John Milton Younge
                                                    Judge John Milton Younge




                                                2
